DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Priority
This application was filed on 09/09/2020, which claims the benefit of the priority of People’s Republic of China Application No. CN201810198521.0 filed 03/09/2018.
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in People’s Republic of China on 03/09/2018. It is noted, however, that applicant has not filed a certified copy of the CN201810198521.0 application as required by 37 CFR 1.55. Therefore, the effective filing date of the pending claims for the purpose of examination is 09/09/2020

Information Disclosure Statement
It is noted that Applicants have not filed an information disclosure statement under § 1.97(c). Applicant is reminded of 37 CFR § 1.56, which details Applicants duty to disclose all information known to be material to patentability.
		 
Claim Status
Claims 1-18 are being examined on the merits in this office action. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US PG-PUB 20160052988 (hereinafter “the ‘988 publication”) in view of WO 2013003449 (hereinafter “the ‘449 publication”).

‘988 teaches a method for the prophylaxis or treatment of obesity using the GLP-1 peptide (claim 19-20). ‘988 further teaches that the peptide is administered orally to an obesity or diabetes patient (body weight 60 kg), the daily dose of the compound of the present invention is about 0.1 to 100 mg, preferably about 1.0 to 50 mg, more preferably about 1.0 to 20 mg [0241]. ‘988 further teaches that when the compound of the present invention is administered parenterally to an obesity or diabetes patient (body weight 60 kg), the daily dose of the compound of the present invention is about 0.01 to 30 mg, preferably about 0.1 to 20 mg, more preferably about 0.5 to 10 mg. Id. The limitations of claim 1 have therefore been met.
‘988 does not explicitly disclose that the GLP-1 peptide is GLP-1 (7-35), GLP-1 (7-36), GLP-1(7-36)NH2, or GLP-1 (7-37).

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the method taught by ‘988 and prepare a method of treating obesity using a GLP-1 peptide in an amount of 0.11mg/day to 0.66mg/day because ‘988 discloses that the peptide was successful for the treatment of obesity in amounts that encompass the instantly recited amount. In addition, it would have been obvious for a skilled artisan to modify ‘988 and use the GLP-1 peptide of ‘449, because ‘449 teaches that the peptide was successful for inducing weight loss, preventing weight gain, or controlling weight in a patient. A skilled artisan would therefore have been motivated and would have had a reasonable expectation of success in administering the GLP-1 peptides of ‘449 in the recited amounts of ‘988 because ‘988 teaches that the dosage of the compound of the present invention is appropriately determined according to the subject of administration, symptom, and administration method. Therefore, a skilled artisan would have arrived at the instant dosages with routine experimentation and optimization of the dosages taught in the prior art as being suitable for inducing weight loss, preventing weight gain, or controlling weight in a patient.
Regarding claim 2, ‘988 teaches that the peptide is chemically synthesized [0136, 0281-0283].

Regarding claim 4 and 6, ‘449 teaches the method of treating obesity wherein the subjects were both male and female and that the patient is overweight or obese and that HDL cholesterol < 40 mg/dL (1.03 mmol/L) in males, < 50 mg/dL (1.29 mmol/L) in females and the an elevated waist circumference equal to or greater than 40 inches (102 cm) for men, or equal to or greater than 35 inches (88 cm) for women (claim 12). In addition, ‘449 further discloses that the subjects enrolled were males and females 18-75 years of age (page 20, line 14-15).
Regarding claim 5, ‘988 teaches that the daily dose of the compound of the present invention is about 0.1 to 100 mg, preferably about 1.0 to 50 mg, more preferably about 1.0 to 20 mg. ‘988 further teaches that when the compound of the present invention is administered parenterally to an obesity or diabetes patient (body weight 60 kg), the daily dose of the compound of the present invention is about 0.01 to 30 mg, preferably about 0.1 to 20 mg, more preferably about 0.5 to 10 mg [0241]. The disclosed dosages encompass the instant dosages rendering obvious the instant claim 5.
Regarding claim 7 and 8, ‘988 teaches that the compound was administered in routes including parenterally and intravenously [0215, 0241].
Regarding claim 9, ‘988 teaches that the compound may be administered up to every 6 month [0242]. In addition, ‘449 teaches that the GLP-1 peptide may be administered weekly for a plurality of months (page 15, line 19). This publication teaches a duration that encompasses 
Regarding claim 10, ‘988 teaches a method for the prophylaxis or treatment of obesity using the GLP-1 peptide (claim 19-20). ‘988 further teaches that the peptide is administered orally to an obesity or diabetes patient (body weight 60 kg), the daily dose of the compound of the present invention is about 0.1 to 100 mg, preferably about 1.0 to 50 mg, more preferably about 1.0 to 20 mg. ‘988 further teaches that when the compound of the present invention is administered parenterally to an obesity or diabetes patient (body weight 60 kg), the daily dose of the compound of the present invention is about 0.01 to 30 mg, preferably about 0.1 to 20 mg, more preferably about 0.5 to 10 mg [0241]. The examiner is interpreting prophylaxis to mean managing of the weight.
Regarding claim 11, ‘988 teaches that the peptide is chemically synthesized [0136, 0281-0283].
Regarding claim 12, ‘449 teaches a method of treating obesity as well as methods for inducing weight loss, preventing weight gain, or controlling weight in a patient comprising administering an effective dose of a GLP-1 peptide (abstract) and that the GLP-1 peptide include GLP-1 7-36 and GLP-1 7-37 (claim 23-24).
Regarding claim 13 and 15, ‘449 teaches that the subjects were both male and female (claim 12).
Regarding claim 14, ‘449 teaches a method of treating obesity as well as methods for inducing weight loss, preventing weight gain, or controlling weight in a patient comprising administering an effective dose of a GLP-1 peptide (abstract) and that the GLP-1 peptide 
Regarding claim 16 and 17, ‘988 teaches that the compound was administered in routes including parenterally and intravenously [0215, 0241].
Regarding claim 18, ‘988 teaches that the compound may be administered up to every 6 month [0242].

Claims 1-3, 5, 7-12, 14, and 16-18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US PG-PUB 20100286365 (hereinafter “the ‘365 publication”).
‘365 teaches a method of treatment metabolic disorders such as obesity using a peptide such as GLP-1 (1-37, 7-37, 7-36) [0048, 0080, 0083, 0196, and 0210]. ‘365 further teaches that the effective dose will typically be in the range including about 5 to 100 μg (0.005mg to 0.1 mg) to about 1 mg/day, or about 5 μg to about 500 μg/day (0.005 to 0.5mg/day). This falls within the instant dose range. ‘365 discloses that the subject includes humans [0241].
 will depend in part on the pharmacokinetic parameters of the agents and the routes of administration and is routinely made by those of ordinary skill in the art without undue experimentation. Therefore, a skilled artisan would be able to arrive at the instant dosages with routine experimentation.
Regarding claim 2, ‘365 teaches that the peptide is chemically synthesized [0290-0295].
Regarding claim 3, ‘365 teaches a method of treatment metabolic disorders such as obesity using a peptide such as GLP-1 (1-37, 7-37, 7-36) [0048, 0080, 0083, 0196, and 0210].
Regarding claim 5, ‘365 teaches that the effective dose will typically be in the range including about 5 to 100 μg (0.005mg to 0.1 mg) to about 1 mg/day, or about 5 μg to about 500 μg/day (0.005 to 0.5mg/day). This falls within the instant dose range.
Regarding claim 7 and 8, ‘365 teaches that the compound suitable for parenteral administration, e.g., via injection or infusion [0260, 0272, 0286].
Regarding claim 9, ‘365 suggests that the course of treatment maybe days, weeks, months or years [0211].
 methods for treating or preventing obesity in a subject, where the method comprises administering a therapeutically or prophylactically effective amount [0196]. This reads on managing body weight. ‘365 further discloses that the effective dose will typically be in the range including about 5 to 100 μg (0.005mg to 0.1 mg) to about 1 mg/day, or about 5 μg to about 500 μg/day (0.005 to 0.5mg/day). This falls within the instant dose range.
Regarding claim 11, ‘365 teaches that the peptide is synthesized [0290-0295].
Regarding claim 12, ‘365 teaches a method of treatment metabolic disorders such as obesity using a peptide such as GLP-1 (1-37, 7-37, 7-36) [0048, 0080, 0083, 0196, and 0210].
Regarding claim 14, ‘365 teaches that the effective dose will typically be in the range including about 5 to 100 μg (0.005mg to 0.1 mg) to about 1 mg/day, or about 5 μg to about 500 μg/day (0.005 to 0.5mg/day). This falls within the instant dose range. ‘365 discloses that the peptide such as GLP-1 (1-37, 7-37, 7-36) 0080, 0083, 0196, and 0210].
Regarding claim 16 and 17, ‘365 teaches that the compound suitable for parenteral administration, e.g., via injection or infusion [0260, 0272, 0286].
Regarding claim 18, ‘365 suggests that the course of treatment maybe days, weeks, months or years [0211].
Conclusion
Claims 1-18 are rejected.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mercy Sabila whose telephone number is (571)272-2562.  The examiner can normally be reached on Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum- Acevedo can be reached on (571)272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MERCY H SABILA/Patent Examiner, Art Unit 1654